
	
		I
		111th CONGRESS
		1st Session
		H. R. 4010
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of August 9, 1955, to authorize the
		  Confederated Tribes of the Siletz Indians of Oregon to obtain 99-year lease
		  authority for trust land.
	
	
		1.Leases of restricted
			 landSubsection (a) of the
			 first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in
			 the second sentence by inserting , land held in trust for the
			 Confederated Tribes of the Siletz Reservation, Oregon after land
			 held in trust for the Confederated Tribes of the Warm Springs Reservation of
			 Oregon.
		
